Title: Thomas Jefferson to John Milledge, 5 June 1811
From: Jefferson, Thomas
To: Milledge, John


          
            Dear Sir
            Monticello June 5. 11.
          
           Our cultivation of Benni has not yet had entire success. the 1st year we sowed late & the frost caught it, so that we had scarcely seed the 2d year to raise seed for the 3d. we have at length made in the neighborhood two or three bushels. I succeeded in expressing the oil in the iron press you saw at Foxall’s. but the iron giving a brown tinge to the oil, altho transparent & free from taste, I tried a wooden press, on the principle of that for flaxseed; which is a mortise in a bench, into one end of which a small bag of seed is put, and the remaining space being filled with blocks, a wedge is forced between them by a sledge hammer, & the oil drops from the bag, through a hole in the bottom of the mortise, into a vessel below. we found this troublesome & embarrassing, and I then tried a conceit of my own. it is a simple mortise in a block, 6. Inches square & deep, into which is inserted a stem of wood 2. feet long & fitted nicely to slide up & down in the mortise. under this the bag of seed is placed in the mortise, & the whole put under the beam of a cyder or tobacco press. this answered best of all. I had but one bushel of seed, & having to try so many new projects before any one succeeded, I got from the whole but one gallon of oil. I have mentioned these essays at presses on the possibility you might wish to make the oil at home.My greatest difficulty now is in separating the seed from the broken particles of the pod & leaf. if we attempt to winnow, the seed is so light that it goes off with the refuse particles. will you be so good as to inform me how you clear the seed from these particles. the plant appears to me about as hardy as Cotton, & consequently our climate will barely permit us to make enough for family use.
           The many-horned ram which I was to have sent to Norfolk for you was killed by his sire. this abominable animal killed moreover two fine Barbary rams for me, & was so dangerous generally that I was obliged to have him destroyed. I found the species very worthless.  I sent the wool to Philadelphia, to be examined by experienced manufacterers. their information was that it answered only for blanketing, & was of the least value of all the kinds of wool. I am raising the Barbary sheep altogether for the table, certainly the most delicious we have ever seen: and the Merino for the sake of the wool for sale.  but these last have brought the scab into my flock which threatens it’s entire destruction. they are the smallest things I have ever seen in the form of sheep.
          I have written you quite a farmer’s letter. I am done with politics and have banished all it’s passions, except the love of free government. tho’ you are too young to have bid adieu to the public councils, yet I presume your present occupation, like mine, is purely agricultural.  our family joins me in their respects to mrs Milledge & their wishes for her health, as well as in the assurances of entire esteem & respect for yourself.
          
            Th:
            Jefferson
        